                   IN THE UNITED STATES DISTRICT COURT
               FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                            EASTERN DIVISION
                            NO. 4:19-CR-00084-D-1

UNITED STATES OF AMERICA

               v.

MARCUS TREYMAINE HYMAN
    a/k/a "Rico"


                             ORDER OF FORFEITURE

      WHEREAS, pursuant to the entry of a Memorandum of Plea Agreement by the

defendant on April 22, 2020, and the defendant's guilty plea to an offense in violation

of 21 U.S.C. § 841(a)(l), the Court finds that the following property is hereby

forfeitable pursuant to 21 U.S.C. § 853, to wit: $4,800.00, an amount representing

proceeds the defendant obtained directly or indirectly as a result of the said offenses

and for which the United States may forfeit substitute assets;

      It is hereby ORDERED, ADJUDGED and DECREED:

       1.      That pursuant to 21 U.S.C. § 853(a), the defendant shall forfeit

$4,800.00 to the United States as property constituting or derived from proceeds

obtained, directly or indirectly, as a result of the said offenses.

       2.      That pursuant to Rule 32.2(e) of the Federal Rules of Criminal

Procedure, the United States may move to amend this Order at any time to substitute

specific property to satisfy this Order of Forfeiture in whole or in part.




                                            1



            Case 4:19-cr-00084-D Document 59 Filed 04/15/21 Page 1 of 2
      3.      That any and all forfeited funds shall be deposited by the U.S.

Department of Justice or the U.S. Department of the Treasury, as soon as located or

recovered, into the U.S. Department of Justice's Assets Forfeiture Fund or the U.S.

Department of the Treasury's Assets Forfeiture Fund in accordance with 28 U.S.C.

§ 524(c) and 21 U.S.C. § 881(e).

      4.      That upon sentencing and issuance of the Judgment and Commitment

Order, the Clerk of Court is DIRECTED to incorporate a reference to this Order of

Forfeiture in the applicable section of the Judgment, as required by Fed. R. Crim. P.

32.2(b)(4)(B). In accordance with Fed. R. Crim. P. 32.2(b)(4)(A), this Order shall be

final as to the defendant upon entry.

       SO ORDERED, this J£ day of        Apr,· I       , 20'il.




                                        J   ES C. DEVER III
                                        United States District Judge




                                            2



           Case 4:19-cr-00084-D Document 59 Filed 04/15/21 Page 2 of 2
